Exhibit 10.1

AMENDMENT NO. 2

To the Drilling Contract For The

Rowan Reliance

THIS AMENDMENT NO. 2 (this “Amendment”) is entered into and made effective as of
this 15th day of September 2016 (the “Effective Date”)

BY AND AMONG:

 

(1) COBALT INTERNATIONAL ENERGY, L.P., a limited partnership organized and
existing under the laws of the State of Delaware and having its principal place
of business at Cobalt Center, 920 Memorial City Way, Suite 100, Houston, Texas
77024 (“Operator”);

 

(2) solely for the purposes of Section 10 herein, COBALT INTERNATIONAL ENERGY,
INC., a corporation organized and existing under the laws of the State of
Delaware and having its principal place of business at Cobalt Center, 920
Memorial City Way, Suite 100, Houston, Texas 77024 (“Parent”);

 

(3) ROWAN (UK) RELIANCE LIMITED, a company organized and existing under the laws
of England and Wales and having its registered office at Mitre House, 160
Aldersgate Street, London EC1 A 4DD (“Contractor”); and

WHEREAS:

 

(A) Pursuant to the Offshore Drilling Contract dated August 5, 2013 (as
subsequently amended from time to time, the “Drilling Contract”) made by and
between Operator and Rowan Reliance Limited (“RRL”), RRL agreed to provide
offshore drilling services to Operator utilizing the drillship named the Rowan
Reliance (the “Rig”) upon the terms and conditions therein set out; and

 

(B) Pursuant to the Deed of Novation dated August 12, 2013 (the “Deed of
Novation”) made by and between Operator, RRL and Contractor, Operator agreed
that Contractor was substituted in place of RRL as the “Contractor” under the
Drilling Contract upon the terms and conditions therein set out; and

 

(C) Pursuant to this Amendment, the Parties have mutually agreed to amend the
Drilling Contract upon the terms and conditions herein set out.

NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING AND OTHER GOOD AND VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE
PARTIES AGREE AS FOLLOWS:

 

1. Definitions: Capitalized words and expressions used but not defined herein
shall have the same meaning specified in the Drilling Contract.

 

1



--------------------------------------------------------------------------------

2. Primary Term: The Term Commencement Date occurred at 0000 hours on
February 1, 2015. The Primary Term of the Drilling Contract is three years. As a
result, the expiration of the Primary Term is scheduled to occur at 0000 hours
on February 1, 2018.

 

3. Amended Primary Term: The Primary Term of the Drilling Contract is hereby
amended to be the later of:

 

  (a) 2400 hours on March 31, 2017, or

 

  (b) the date that all of the following occur:

 

  (i) Operator completes its operational requirements;

 

  (ii) Operator’s Items have been offloaded from the Rig; and

 

  (iii) the Rig is underway and one nautical mile from Operator’s final well
location.

(the “Amended Primary Term”).

 

4. Initial Payment: At any time prior to 0800 hours on September 16, 2016,
Operator shall pay Contractor a lump sum amount of $45,000,000 (the “Initial
Payment”) by wire transfer in immediately available funds. Contractor’s wire
instructions are:

Rowan UK Reliance

Wells Fargo

1000 Louisiana

Houston, TX 77002

ABA: XXXXX

Account: XXXXX

In the event that Operator fails to make the Initial Payment in a timely manner,
this Amendment shall automatically be null and void ab initio without further
actions of the Parties, and the Parties shall be restored to the status quo ante
in respect of the contractual or other legal relationships in effect between
them immediately prior to the Effective Date.

 

5. Second and Final Payments: At any time prior to 14:00 hours on October 3,
2016, Operator shall pay Contractor a lump sum amount of $31,326,281 (the
“Second Payment”). At any time prior to 14:00 hours on March 31, 2017, Operator
shall pay Contractor a lump sum amount of $19,581,570 (the “Final Payment”) by
wire transfer in immediately available funds, using the wire transfer
instructions shown in Section 4 above. Operator’s obligation to pay Contractor
the Initial Payment, the Second Payment and the Final Payment will compensate
Contractor for amending the Primary Term as set forth in Section 3. Such
obligation is otherwise unconditional and the payments of such amounts are
non-refundable under any circumstances.

 

2



--------------------------------------------------------------------------------

6. Applicable Day Rates:

 

  (a) Except as set forth in this Amendment, all of the existing terms and
conditions of the Drilling Contract shall remain in full force and effect,
including, but not limited to, the day rate charges specified in Appendix I of
the Drilling Contract, and Operator agrees that Contractor shall continue to
receive such applicable day rate charges and the Rig Modification Charge of
$1,846 per day until 2400 hours on March 31, 2017. For purposes of illustration,
in the event the Work is completed at 0000 hours on January 15, 2017 and the
Drilling Unit is idled, Operator shall continue paying Contractor the the
applicable day rate charges specified in Appendix I of the Drilling Contract and
the Rig Modification Charge of $1,846 per day until 2400 hours on March 31,
2017, at which time no additional day rate charges shall be owed.

 

  (b) In addition, in the event the Operator has ongoing Work for the Rig after
2400 hours on March 31, 2017, the Operating Rate, as specified in Clause A.2.A
of Appendix I of the Drilling Contract, shall be reduced from $579,900 per day
to $261,785 per day (and the Rig Modification Charge shall cease to apply for
the remaining days in the Amended Primary Term) beginning at 0000 hours on
April 1, 2017 and remaining in effect for the duration of the Amended Primary
Term. In the event the Work is not completed by 0000 hours on February 1, 2018,
the then applicable Operating Rate of $261,785 per day shall be adjusted in
accordance with the pricing mechanism specified in the attached Exhibit 1. For
the avoidance of doubt, after the expiration of the Amended Primary Term up to
0000 hours on February 1, 2018, Operator has the one-time option, upon 90 days’
advance written notice, to use the Rig for a minimum duration of 120 days (or if
the Rig is not suitable and available for use post-release by Operator, a
comparable drillship owned by Contractor or its Affiliates which is suitable and
available) at an Operating Rate of $261,785 per day for Work between the
termination of the Amended Primary Term and 0000 hours on February 1, 2018. In
the event the Rig or a comparable drillship owned by Contractor or its
Affiliates is not suitable and available, Contractor shall have the right to
decline Operator’s option.

 

7. Early Termination Fee: If, and only if, Operator makes timely payment, as
required by the Drilling Contract and this Amendment, of the Initial Payment,
Second Payment, Final Payment, and other undisputed amounts owed under the
Drilling Contract, Operator shall not owe Contractor the Early Termination Fee
specified in Article 13.3(a) of the Drilling Contract.

 

8.

Conditions Subsequent: In the event that the Initial Payment, the Second
Payment, the Final Payment or any other amounts paid under this Amendment are
required to be returned to Operator or any of its affiliates, or their estates,
or to any other estate representative, in connection with any avoidance action
brought against Contractor under any applicable law, then solely to the extent
of the avoided payment, this Amendment shall automatically be null and void ab
initio without further actions of the Parties, and the Parties shall be restored
to the status quo ante in respect of the contractual or other

 

3



--------------------------------------------------------------------------------

  legal relationships in effect between them immediately prior to the Effective
Date. For the avoidance of doubt, to the extent any payment made to the
Contractor is not avoided, nothing in this paragraph shall require the
Contractor to return the payment to the Operator, or to any of its affiliates,
or their estates. Furthermore, if the events described in the first sentence of
this section titled, “Conditions Subsequent,” occur, then the Parties agree that
all limitations periods shall be tolled for a period of sixty days following the
date that Contractor is ordered to return the payments, to allow Contractor to
timely file an action or claim (including a proof of claim) in a court of
competent jurisdiction to the full extent of the amount owed to Contractor by
Operator immediately prior to the Effective Date.

 

9. Mitigation: Contractor shall have no obligation or duty to mitigate any
payments made or owed by Operator under this Amendment or the Drilling Contract.
For purposes of illustration, in the event the Work is completed on February 1,
2017, Contractor has no obligation or duty to seek other work for the Rig. In
addition, in the event Contractor obtains any other work for the Rig at any
point in time, any payments received by Contractor for such other work shall not
be credited to or otherwise mitigate amounts paid or owed by Operator under this
Amendment or the Drilling Contract.

 

10.

Exclusive Provider Commitment: For purposes of this Section 10, Parent agrees to
perform and to cause each of its Affiliates, including Operator, to perform its
obligations under this Section 10. In the event, at any time after the Effective
Date and prior to the fifth anniversary of the Effective Date, Parent, Operator
and/or any of their respective Affiliates, successors or assigns (whether by
operation of law or otherwise, but excluding any successors or assigns of CIE
Angola Block 20 Ltd, CIE Angola Block 21 Ltd and Cobalt International Energy
Angola Ltd.) intends to procure and contract for the services of a Comparable
Drillship (as defined in Exhibit 1) anywhere in the world (the “Prospective
Drilling Services”), Parent or Operator shall provide Contractor a written
notice setting forth in reasonable detail the terms of such Prospective Drilling
Services (e.g., geographic location, start date, duration, etc.) and offering
Contractor and/or its Affiliates the opportunity to perform the Prospective
Drilling Services (such notice is referred to as the “PDS Notice” and the date
of Contractor’s receipt of the PDS Notice is referred to as the “PDS Notice
Date”). Within 15 days of the PDS Notice Date, Contractor shall advise Operator
in writing as to whether Contractor is able to: (a) provide a drilling unit and
related services that are legally and operationally qualified (including meeting
Parent’s and its Affiliates’ USGOM operational requirements, regardless of the
area of operations of the Prospective Drilling Services); (b) demonstrate to
Operator compliance with reasonable anti-corruption due diligence requirements;
and (c) perform the Prospective Drilling Services on the schedule required by
Operator (a “Qualified Unit” and such Contractor’s notice advising of the
availability of a Qualified Unit is referred to herein as the “Qualified Unit
Notice”). In the event Contractor issues the Qualified Unit Notice, the Parties
shall, within 15 days of Operator’s receipt of such Qualified Unit Notice,
calculate the New Fixture Operating Rates and determine the Operating Rate
applicable to the Prospective Drilling Services. Contractor shall have the
discretion to accept the Prospective Drilling Services using a Qualified Unit or
reject the Prospective Drilling Services, and shall advise Operator in writing
of its election to accept or reject the Prospective Drilling Services within
five days of the determination of

 

4



--------------------------------------------------------------------------------

  the applicable Operating Rate. In the event Contractor elects to reject the
Prospective Drilling Services or is unable to supply a Qualified Unit, Operator
and/or its Affiliates may procure and contract for the services of any
Comparable Drillship or other rig. In the event Contractor elects to accept the
Prospective Drilling Services using a Qualified Unit, Parent or Operator (or its
Affiliates as applicable) and Contractor (or its Affiliates as applicable) will
promptly enter into an agreement substantially identical to the Drilling
Contract; provided that the Operating Rate, as specified in Clause A.2.A of
Appendix I of the Drilling Contract, shall be adjusted in accordance with the
pricing mechanism specified in the attached Exhibit 1. Notwithstanding the
foregoing, this Section 10 does not apply should the Parent or any of its
Affiliates need a Comparable Drillship to assist in an operational emergency
such as the need for a Comparable Drillship to drill a relief well.

 

11. Announcement: At the close of market on the Effective Date, both Operator
and Contractor shall announce the consummation of this Amendment. Operator and
Contractor shall issue the press releases attached as Exhibits 2 and 3,
respectively.

 

12. Reaffirmation: Except as otherwise provided in this Amendment, all terms and
conditions contained in the Drilling Contract, and all Appendices thereto, shall
remain in full force and effect. Save as otherwise expressly set out herein,
none of the rights, interests and obligations existing, and to exist, under the
Drilling Contract are hereby released, diminished or impaired.

 

13. Illegality: If any portion of this Amendment is declared by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced by
any applicable laws, this Amendment shall nevertheless continue in force and
effect as to those provisions remaining valid. The waiver or forbearance of any
right hereunder shall not preclude the insistence of such right thereafter in
any instance.

 

14. Counterparts: The Parties agree that this Amendment may be executed and
delivered in counterparts, including fax counterparts, or pdf counterparts
delivered by email, and together with all counterpart executions shall be
considered an original for all purposes hereunder; provided, however, that none
of said counterparts shall be effective until each Party hereto has executed and
delivered a counterpart hereof to the other Parties.

 

5



--------------------------------------------------------------------------------

15. Prior Negotiations: This Amendment constitutes the entire agreement between
the Parties as to its subject matter and supersedes all prior negotiations,
understandings or agreements, whether oral or in writing, with respect thereto.
Each Party acknowledges that in entering into this Amendment it does not rely
on, and shall have no remedy in respect of, any statement, representation,
assurance or warranty of any person other than as expressly set out in this
Amendment.

IN WITNESS WHEREOF the Parties have executed this Amendment by their duly
authorized officers or representatives on the dates set forth below, but this
Amendment shall be effective on the Effective Date.

 

COBALT INTERNATIONAL ENERGY, INC. (for purposes of Section 10 herein) By:   /s/
Timothy J. Cutt Name:   Timothy J. Cutt Title:   Chief Executive Officer Date:  
September 15, 2016 COBALT INTERNATIONAL ENERGY, L.P. By:   /s/ Timothy J. Cutt
Name:   Timothy J. Cutt Title:   Chief Executive Officer Date:   September 15,
2016 ROWAN (UK) RELIANCE LIMITED By:   /s/ Mark A. Keller Name:   Mark A. Keller
Title:   Attorney in Fact Date:   September 15, 2016

 

6



--------------------------------------------------------------------------------

Exhibit 1

Operating Rate Pricing Mechanism

“Comparable Drillships” shall mean drillships equipped with capabilities similar
to the Rig (e.g., a minimum load path of 1,250 tons and dual seven-ram 15K
blowout preventer units). Attached as Exhibit 1A is an illustrative list of
Comparable Drillships which may be adjusted upon the mutual agreement of the
Parties to reflect Comparable Drillships which enter or depart the global fleet
after the Effective Date.

“New Fixture Operating Rates” shall mean the operating rate specified in
contracts for Comparable Drillships which have been signed within the 90-day
window immediately preceding the applicable date at issue (e.g., the PDS Notice
Date for Prospective Drilling Services); provided that in the event no contracts
have been signed within the immediately preceding 90-day window, New Fixture
Operating Rates shall mean the operating rate specified in contracts for
Comparable Drillships which have been signed within the 180-day window
immediately preceding the applicable date at issue.

The Parties will work with ODS-Petrodata (or another reputable service provider
publishing offshore rig day rate information as mutually agreed by the Parties)
in order to compile a list of New Fixture Operating Rates.

The Operating Rate shall be determined by calculating the average of the New
Fixture Operating Rates; provided that in the event the average of the New
Fixture Operating Rates is less than $200,000, the Operating Rate shall be
$200,000 per day; provided further that in the event there are no New Fixture
Operating Rates, the Operating Rate shall be $250,000 per day.

In the event the duration of the Prospective Drilling Services is one year or
more, the Parties shall revise the Operating Rate on each annual anniversary of
the start of the Work in accordance with the following:

 

  (a) The Parties will compile a list of New Fixture Operating Rates as of the
60th day prior to the occurrence of the annual anniversary (the “Updated New
Fixture Operating Rate”).

 

  (b) In the event that the average of such Updated New Fixture Operating Rates
is more than the then existing Operating Rate, the then existing Operating Rate
shall be adjusted upward to the lesser of (i) such average and (ii) 109% of the
then existing Operating Rate.

 

  (c) In the event that the average of such Updated New Fixture Operating Rates
is less than the then existing Operating Rate, the then existing Operating Rate
shall be adjusted downward to the greater of (i) such average and (ii) 91% of
the then existing Operating Rate; provided that the Operating Rate shall not
under any circumstances be less than the applicable floor rate of $200,000 or
$250,000 per day as described above.

 

7



--------------------------------------------------------------------------------

  (d) The revised Operating Rate shall commence as of the date of such annual
anniversary and shall remain in effect until the day preceding the next annual
anniversary, at which time the Parties shall again revise the Operating Rate in
accordance with this clause.

In addition, the Operating Rate shall be adjusted in accordance with the mutual
agreement of the Parties in order to account for increases or decreases in
Contractor’s out of pocket costs resulting from differences in the geographic
location of the Prospective Drilling Services as compared to the work comprising
the New Fixture Operating Rates. For example, based on current conditions, the
Operating Rate would be adjusted upward in the event the Prospective Drilling
Services are in Angola as compared to New Fixture Operating Rates based on
US-based work. Such adjustment would compensate Contractor for an overall
increase in Contractor’s out of pocket costs, such as additional costs for
security, travel, tax, etc. resulting from the Work occurring in Angola, rather
than the USGOM.

 

8



--------------------------------------------------------------------------------

Exhibit 1A: Comparable Drillships

 

Owner

  

Rig Name

  

Current Rig Status

Atwood    Atwood Advantage    Drilling Atwood    Atwood Achiever    Standby
Atwood    Atwood Admiral    Standby Atwood    Atwood Archer    Under
construction Daewoo (DSME)    Cobalt Explorer    On order Diamond Offshore   
Ocean BlackHawk    Drilling Diamond Offshore    Ocean BlackHornet    Drilling
Diamond Offshore    Ocean BlackRhino    Cold stacked Diamond Offshore    Ocean
BlackLion    Yard Dolphin    Bolette Dolphin    Drilling Ensco    ENSCO DS-9   
Drilling Ensco    ENSCO DS-10    Hot stacked Maersk Drilling    Maersk Valiant
   En route Noble    Noble Don Taylor    Drilling Noble    Noble Bob Douglas   
Drilling Noble    Noble Sam Croft    Warm stacked Noble    Noble Tom Madden   
Standby Ocean Rig    Ocean Rig Mylos    Warm stacked Ocean Rig    Ocean Rig
Crete    Drilling Ocean Rig    Ocean Rig Amorgos    Warm stacked Pacific
Drilling    Pacific Khamsin    Warm stacked Pacific Drilling    Pacific Sharav
   Drilling QGOG Constellation    Brava Star    Drilling Rowan    Rowan
Renaissance    Standby Rowan    Rowan Resolute    Drilling Rowan    Rowan
Reliance    Drilling Rowan    Rowan Relentless    Warm stacked Seadrill    West
Auriga    Drilling Seadrill    West Vela    Drilling Seadrill    West Tellus   
Drilling Seadrill    West Neptune    Drilling Seadrill    West Carina   
Drilling Seadrill    West Aquila    Under construction Seadrill    West Libra   
Under construction Transocean    Deepwater Asgard    Warm stacked Transocean   
Deepwater Invictus    Warm stacked Transocean    Deepwater Thalassa    Drilling
Transocean    Deepwater Proteus    Drilling Transocean    Deepwater Conqueror   
Cold stacked Transocean    Deepwater Pontus    Under construction Transocean   
Deepwater Poseidon    Drilling Transocean    Transocean Drsh Tbn1    Under
construction Transocean    Transocean Drsh Tbn2    Under construction Vantage
Drilling / Sonangol    Sonangol Libongos    Under construction Vantage Drilling
/ Sonangol    Sonangol Quenguela    Under construction

 

9



--------------------------------------------------------------------------------

Exhibit 2

Operator’s Press Release

Cobalt International Energy, Inc. Announces Agreement for the Early Termination
of its

Rowan Reliance Drillship Contract

Houston, Texas — September 15, 2016 (BUSINESS WIRE) — Cobalt International
Energy, Inc. (“Cobalt”) (NYSE: CIE) today announced that it has entered into an
amendment to its drilling contract (“Amendment”) with Rowan (UK) Reliance
Limited, an affiliate of Rowan Companies plc (“Rowan”), which provides for the
early termination of Cobalt’s long term drilling contract for the Rowan Reliance
drillship. The drilling contract was originally scheduled to terminate on
February 1, 2018, and the Amendment provides for a contract termination date of
March 31, 2017. Additionally, per the Amendment, Cobalt will save 45% of the
contract value between the original termination date and the new termination
date, or approximately $80 million, and will pay to Rowan the remainder of
approximately $98 million. Cobalt also commits to use Rowan as its exclusive
provider of drilling services for five years at market rates as determined by
normal indices.

Timothy J. Cutt, Cobalt’s Chief Executive Officer, said, “We are very glad to
reach an agreement with Rowan that helps our balance sheet in the near term and
secures a strong relationship with Rowan for the long term.”

 

10



--------------------------------------------------------------------------------

Exhibit 3

Contractor’s Press Release

Rowan Announces Amendment of Customer Contract

HOUSTON, September 15, 2016 – Rowan Companies plc (NYSE: RDC) today announced an
amendment to its drilling contract with Cobalt International Energy, L.P.,
regarding the drillship Rowan Reliance, which was scheduled to conclude on
February 1, 2018.

The amendment provides that Rowan will receive cash payments totaling
approximately $98 million, that the rig remains at its current day rate of
approximately $582,000 and that the drilling contract may be terminated as early
as March 31, 2017. In addition, if Cobalt continues its operations with the
Rowan Reliance after March 31, 2017, the day rate will be reduced to
approximately $262,000 per day for the remaining operating days. Cobalt also
committed to use Rowan as its exclusive provider of global drilling services for
a period of five years.

Tom Burke, President & CEO of Rowan, commented: “With the cash payments from
Cobalt, we will further strengthen our balance sheet, which will provide added
flexibility as we review opportunities in this down market. We deeply value
Cobalt as a client and we appreciate Cobalt’s faith in Rowan as evidenced by the
commitment to use Rowan as its exclusive provider of drilling services for the
next five years.”

Rowan is a global provider of contract drilling services with a fleet of 31
mobile offshore drilling units, composed of 27 self-elevating jack-up rigs and
four ultra-deepwater drillships. The Company’s fleet operates worldwide,
including the United States Gulf of Mexico, the United Kingdom and Norwegian
sectors of the North Sea, the Middle East, and Central and South America. The
Company’s Class A Ordinary Shares are traded on the New York Stock Exchange
under the symbol “RDC.” For more information on the Company, please visit
www.rowan.com.

 

11